774 N.W.2d 686 (2009)
Lois SCOTT, Plaintiff, and
State Farm Mutual Automobile Insurance Company, Intervening Plaintiff-Appellant,
v.
NORTHWEST AIRLINES, INC., and Liberty Mutual Insurance Company, Defendants-Appellees.
Docket No. 139326. COA No. 290990.
Supreme Court of Michigan.
November 19, 2009.

Order
On order of the Court, the application for leave to appeal the June 10, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant leave to appeal.